           Case 1:19-cv-03237   ECF No. 1      filed 10/03/19   PageID.1 Page 1 of 7




 1 William D. Hyslop

 2 United States Attorney
     Eastern District of Washington
 3 Brian M. Donovan

 4 Assistant United States Attorney
     Post Office Box 1494
 5 Spokane, WA 99210-1494

 6 Telephone: (509) 353-2767

 7                         UNITED STATES DISTRICT COURT
 8                        EASTERN DISTRICT OF WASHINGTON
 9    UNITED STATES OF AMERICA,
10
                                Plaintiff,                 VERIFIED COMPLAINT FOR
11                                                         FORFEITURE IN REM
12               vs.
13    $8,170.00 U.S. CURRENCY,
14
                                Defendant.
15

16
           Plaintiff, United States of America, by its attorneys, William D. Hyslop, United
17

18 States Attorney for the Eastern District of Washington, and Brian M. Donovan,

19
     Assistant U.S. Attorney, brings this complaint and alleges as follows in accordance
20
     with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:
21

22                              I. NATURE OF THE ACTION
23
           1.    This is an action to forfeit and condemn to the use and benefit of the
24
     United States of America the above-captioned Defendant property seized by the
25

26 United States Postal Inspection Service for violations of Title II of the Controlled

27
     Substances Act, 21 U.S.C. § 801 et seq.
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                             -1
           Case 1:19-cv-03237     ECF No. 1   filed 10/03/19   PageID.2 Page 2 of 7



                                II. THE DEFENDANT(S) IN REM
 1

 2         2.     The Defendant property consists of the following property:
 3
                  $8,170.00 U.S. currency, seized by the United States Postal Inspection
 4                Service on May 20, 2019, pursuant to the execution of a Federal
                  Search and Seizure Warrant.
 5

 6                             III. JURISDICTION AND VENUE
 7
           3.     Plaintiff brings this action in rem in its own right to forfeit and condemn
 8

 9
     the Defendant property. This Court has jurisdiction over an action commenced by the

10 United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28

11
     U.S.C. § 1355(a). This Court has in rem jurisdiction over the Defendant property
12

13
     under 28 U.S.C. § 1355(b).

14         4.     Upon the filing of this complaint, Plaintiff requests that the Court issue
15
     an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will
16

17 execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule

18 G(3)(c).

19
           5.     Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1),
20

21 because the acts or omissions giving rise to the forfeiture occurred in this district.

22                                IV. BASIS FOR FORFEITURE
23
           6.     Plaintiff repeats and re-alleges each and every allegation set forth in
24

25 Paragraphs 1 through 5 above.

26         7.     The Defendant property is liable to condemnation and forfeiture to the
27
     United States for its use, in accordance with the provisions of 21 U.S.C. § 881(a)(6),
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                               -2
           Case 1:19-cv-03237    ECF No. 1    filed 10/03/19   PageID.3 Page 3 of 7



     because it constitutes: 1) money, negotiable instruments, securities and other things
 1

 2 of value furnished and intended to be furnished in exchange for a controlled substance

 3
     in violation of the Controlled Substances Act; 2) proceeds traceable to such an
 4
     exchange; and/or 3) money, negotiable instruments, and securities used and intended
 5

 6 to be used to facilitate a violation of the Controlled Substances Act.

 7
                                           V. FACTS
 8

 9
           8.     In 2019, from April through May, the United States Postal Inspection

10 Service (“USPIS”) conducted an interdiction. USPIS investigated parcel information

11
     in many parts of Washington State, including Yakima. The interdiction targeted
12

13
     inbound Express and Priority Mail parcels and envelopes possibly containing

14 narcotics or monetary proceeds derived from illegal drug trafficking activity.

15
           9.     On or about April 29, 2019, United States Postal Inspectors flagged a
16

17 parcel they wanted to investigate further due to multiple suspicious characteristics,

18 including a handwritten label and a shipping ZIP code that differed from the ZIP code

19
     listed in the return address. This parcel (the “Subject Parcel”) was addressed to “PJ
20

21 Murphy, 517 N. 27th Ave Unit A, Yakima WA 98902,” with a return address of

22 “David Anthony, 1021 Martin St, Haines City FL 33844.” The Subject Parcel was

23
     postmarked April 23, 2019, from ZIP code 32303, a ZIP code from Tallahassee,
24

25 Florida, and carried $14.35 in postage that was paid for in cash. The Subject Parcel

26 was shipped from Tallahassee, Florida, to Yakima, Washington. The Subject Parcel is

27
     presently in the custody and control of USPIS.
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                           -3
           Case 1:19-cv-03237     ECF No. 1    filed 10/03/19   PageID.4 Page 4 of 7



           10.    After flagging the Subject Parcel, United States Postal Inspectors directed
 1

 2 the Yakima United States Postal Office to look for the Subject Parcel and to forward it

 3
     to Tukwila, Washington, in the Seattle area, for further inspection. The Subject Parcel
 4
     was received on May 2, 2019.
 5

 6         11.    On May 2, 2019, to further the investigation, the assistance of Tukwila
 7
     Police Detective James C. Sturgill and his canine partner, “Apollo,” was requested by
 8

 9
     a postal inspector. Due to the suspicious characteristics of the Subject Parcel and those

10 characteristics being associated with narcotics trafficking, Detective Sturgill and

11
     canine Apollo tested whether the Subject Parcel had an odor of narcotics associated
12

13
     with it. To test this, Inspector Nelson Rivera concealed the Subject Parcel in a

14 warehouse storage area, free of the scent of narcotics and outside of the view of canine

15
     Apollo. Detective Sturgill and Apollo then searched the warehouse storage area in a
16

17 systematic manner. There was an immediate change in Apollo’s posture and behavior

18 as he alerted to the odor of narcotics emanating from the Subject Parcel by performing

19
     a “sit.” Ex. 1 at 18 (Sturgill Aff., Attachment C).
20

21         12.    Using United States Postal Service and law enforcement databases,

22 Inspector Rivera, researched the sender name and address listed on the Subject Parcel.

23
     The address “1021 Martin St., Haines City, FL 33844” is a true and deliverable
24

25 address, but no individual by the name of “David Anthony” is associated with the

26 address. Inspector Rivera also searched the recipient address and learned it is a true

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                            -4
           Case 1:19-cv-03237      ECF No. 1   filed 10/03/19   PageID.5 Page 5 of 7



     and deliverable address, but there is no individual by the name of “PJ Murphy”
 1

 2 associated with the address.

 3
           13.   Inspector Rivera applied for a search warrant. The application contained
 4
     Inspector Rivera’s Affidavit, incorporated herein, which described why there was
 5

 6 probable cause to conclude that the Subject Parcel contained controlled substances,

 7
     currency, documents, narcotics packaging, or other evidence of the mailing and
 8

 9
     distribution of controlled substances. Ex. 1 at 9-15. On May 20, 2019, the warrant was

10 signed by Magistrate Judge Mary K. Dimke. Ex. 1 at 21.

11
           14.   Also, on May 20, 2019, the federal search warrant was executed on the
12

13
     Subject Parcel. An Inspector opened the outer mailing box and removed a few articles

14 of clothing. In between the items was a stack of U.S. Currency that had been secured

15
     with two rubber bands. The Subject Parcel did not contain any notes, receipts, or
16

17 instructions. The U.S. Currency found in the Subject Parcel totaled $8,170, consisting

18 mostly of twenty-dollar bills. See Ex. 1 at 22; Ex. 2 at 29; see also Ex. 3 at 32.

19
           15.   On June 18, 2019, USPIS provided notice of the seizure of the Subject
20

21 Parcel to interested parties.

22         16.   On July 8, 2019, USPIS received a claim and petition to the property
23
     from Phyllis Murphy. Ms. Murphy alleged in her claim form that “[t]he monies that
24

25 you took via seizure are not part of any money laundering it is repayment from a past

26 loan. The monies were sent via mail because depositing it to my bank was not

27
     possible and supposedly mailing money is not illegal.” Ex. 3 at 33. Claimant did not
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                            -5
           Case 1:19-cv-03237     ECF No. 1    filed 10/03/19   PageID.6 Page 6 of 7



     provide any corroborating information in support of her claim, such as the name of the
 1

 2 lendee, address of the lendee, reason for the loan, documentation for the loan, or any

 3
     other information that would support her allegation.
 4
                                       VI. CONCLUSION
 5

 6         WHEREFORE, Plaintiff requests that the Clerk of the Court issue a warrant for
 7
     the arrest of the Defendant property; that notice of this action be given to all persons
 8

 9
     who reasonably appear to be potential claimants of interests in the property; that the

10 Defendant property be forfeited and condemned to the United States of America; that

11
     Plaintiff be awarded its costs and disbursements in this action and for such other and
12

13
     further relief as this Court deems proper and just.

14         DATED this 3rd day of October 2019.
15
                                      William D. Hyslop
16                                    United States Attorney
17
                                      s/ Brian M. Donovan
18                                    Brian M. Donovan
19                                    Assistant United States Attorney

20

21                                       VERIFICATION

22         I, Justin Lothyan, hereby verify and declare under penalty of perjury that I am a

23 United States Postal Inspector with the United States Postal Inspection Service in

24
     Seattle, Washington, that I have read the foregoing Verified Complaint in rem and
25

26 know the contents thereof, and that the matters contained in the Verified Complaint

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                             -6
Case 1:19-cv-03237   ECF No. 1   filed 10/03/19   PageID.7 Page 7 of 7
                            Case 1:19-cv-03237                            ECF No. 1-1
                                                                                    filed 10/03/19 PageID.8 Page 1 of 2
JS 44 (Rev. 02/19)                                                         CIVIL COVER   SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    $8,170.00 U.S. CURRENCY,

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              YAKIMA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                              Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. § 881
VI. CAUSE OF ACTION Brief description of cause:
                                           Civil forfeiture of drug proceeds
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
                                                                                                                                             Brian M. Donovan, Assistant U.S. Attorney
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 02/19)   Case 1:19-cv-03237           ECF No. 1-1           filed 10/03/19           PageID.9 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.10 Page 1 of 19




EXHIBIT 1                                                                       8
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.11 Page 2 of 19




EXHIBIT 1                                                                       9
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.12 Page 3 of 19




EXHIBIT 1                                                                       10
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.13 Page 4 of 19




EXHIBIT 1                                                                       11
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.14 Page 5 of 19




EXHIBIT 1                                                                       12
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.15 Page 6 of 19




EXHIBIT 1                                                                       13
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.16 Page 7 of 19




EXHIBIT 1                                                                       14
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.17 Page 8 of 19




EXHIBIT 1                                                                       15
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.18 Page 9 of 19




EXHIBIT 1                                                                       16
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.19 Page 10 of 19




EXHIBIT 1                                                                        17
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.20 Page 11 of 19




EXHIBIT 1                                                                        18
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.21 Page 12 of 19




EXHIBIT 1                                                                        19
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.22 Page 13 of 19




EXHIBIT 1                                                                        20
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.23 Page 14 of 19




EXHIBIT 1                                                                        21
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.24 Page 15 of 19




EXHIBIT 1                                                                        22
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.25 Page 16 of 19




EXHIBIT 1                                                                        23
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.26 Page 17 of 19




EXHIBIT 1                                                                        24
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.27 Page 18 of 19




EXHIBIT 1                                                                        25
   Case 1:19-cv-03237   ECF No. 1-2   filed 10/03/19   PageID.28 Page 19 of 19




EXHIBIT 1                                                                        26
    Case 1:19-cv-03237   ECF No. 1-3   filed 10/03/19   PageID.29 Page 1 of 3




       Murphy Case – 2834769-PMN
            Opening Picture 1




EXHIBIT 2                                                                       27
    Case 1:19-cv-03237   ECF No. 1-3   filed 10/03/19   PageID.30 Page 2 of 3




       Murphy Case – 2834769-PMN
            Opening Picture 2




EXHIBIT 2                                                                       28
    Case 1:19-cv-03237   ECF No. 1-3   filed 10/03/19   PageID.31 Page 3 of 3




       Murphy Case – 2834769-PMN
            Opening Picture 3




EXHIBIT 2                                                                       29
    Case 1:19-cv-03237      ECF No. 1-4     filed 10/03/19     PageID.32 Page 1 of 5

                                   CLAIM DETAILS

                         Tracking Number: 1959-9CA-542-70C
                                    Filed on: July 08, 2019
                                   Claimant: Murphy, Phyllis




     Documents included:
          * Standard Online Claim Form




                                         07/08/2019


EXHIBIT                                                                                30

                                          1 of 5
             Case 1:19-cv-03237           ECF No. 1-4        filed 10/03/19      PageID.33 Page 2 of 5


                                                  CLAIM FORM



YOU MUST COMPLETE ALL PARTS OF THIS FORM FOR THE ASSETS YOU ARE CLAIMING.

Note: There is no legal form or format required for filing a claim; this document is provided for your convenience. Please
visit https://www.forfeiture.gov/FilingClaim.htm for more specific guidance on filing your claim with the appropriate seizing
agency.

Frivolous Claim Statement: If a court finds that a claimant's assertion of an interest in property was frivolous, the court
may impose a civil fine. Title 18 United States Code, Subsection 983(h). A false statement or claim may subject a person
to criminal prosecution under Title 18 United States Code, Sections 1001 and 1621.

Privacy Act Notice: The Department of Justice is collecting this information for the purpose of processing your claim.
Providing this information is voluntary; however, the information is necessary to process your application. Information
collected is covered by Privacy Act System of Records Notice Department of Justice (DOJ), DOJ-002-DOJ Computer
Systems Activity & Access Records, Federal Register (71 FR 29170). This information may be disclosed to contractors
when necessary to accomplish an agency function, to law enforcement when there is a violation or potential violation of
law, or in accordance with other published routine uses. For a complete list of routine uses, see the system of records
notice listed above.




1959-9CA-542-70C                                                                                                 7/8/19


       EXHIBIT                                                                                                    31

                                                          2 of 5
             Case 1:19-cv-03237          ECF No. 1-4        filed 10/03/19      PageID.34 Page 3 of 5

                                    SECTION I - CONTACT INFORMATION

                                               CLAIMANT INFORMATION
Claimant/Contact Name: (Last, First)
Murphy, Phyllis
Business/Institution Name: (if applicable)                                                 Prisoner ID: (if applicable)


Address: (Include Street, City, State, and Zip Code)
po box 730996
san jose, CA 95173
Social Security Number/Tax Identification Number: (Enter N/A if you do not have one)

Phone: (optional)                                                  Email: (optional)
                                                                   sbts2@aol.com
If any of this information changes, you are responsible for notifying the agency of the new information.


                                             SECTION II - ASSET LIST
List each asset ID and asset description that you are claiming.


    #            Asset ID                                             Asset Description
    1    19-USP-001659               $8,170.00 U.S. Currency, SN: ****                   seized by the USPIS on May 20,
                                     2019 in Yakima, WA.




1959-9CA-542-70C                                                                                                7/8/19
        EXHIBIT                                                                                                 32

                                                          3 of 5
             Case 1:19-cv-03237           ECF No. 1-4        filed 10/03/19      PageID.35 Page 4 of 5

                                    SECTION III - INTEREST IN PROPERTY

Identify your interest in each of the assets you are claiming. If you are filing for multiple assets and the responses are
not the same for each asset, please print out multiple copies of this page to submit with the claim. If you have
documentation that supports your interest in the claimed assets (e.g., bill of sale, retail installment agreements,
contracts, titles or mortgages), please include copies of the documents with the submission of the claim.


                                       INTEREST IN PROPERTY INFORMATION
Asset ID                     Asset Description

19-USP-001659                $8,170.00 U.S. Currency, SN: ****                   seized by the USPIS on May 20, 2019 in
                             Yakima, WA.

In the space below, please explain why you have a valid, good faith, and legally recognizable interest in this
asset:
The monies that you took via seizure are not part of any money laundering it is repayment from a past loan. The
monies were sent via mail because depositing it to my bank was not possible and supposedly mailing money is not
illegal.

In the space below, please list any documents you are including in support of your interest in the asset(s). If
none are included, please explain why.
It was repayment from a past loan.




1959-9CA-542-70C                                                                                                  7/8/19
       EXHIBIT                                                                                                    33

                                                           4 of 5
              Case 1:19-cv-03237            ECF No. 1-4        filed 10/03/19       PageID.36 Page 5 of 5

                                        SECTION IV - RECOVERY OF LOSS
No Recovery of Loss exists.


                                             SECTION V - DECLARATION


The following declaration must be completed by the claimant.

  I attest and declare under penalty of perjury that my claim is not frivolous and the information provided in support of my
claim is true and correct to the best of my knowledge and belief.



                                                                                                           Electronically Signed

                                                                                                                      Signature

                                                                                                                 Murphy, Phyllis

                                                                                                                  Printed Name


                                                                                                                           7/8/19

                                                                                                                            Date

If a court finds that a claimant's assertion of an interest in property was frivolous, the court may impose a civil fine. Title
18 United States Code, Subsection 983(h). A false statement or claim may subject a person to criminal prosecution
under Title 18 United States Code, Sections 1001 and 1621.




1959-9CA-542-70C                                                                                                      7/8/19
        EXHIBIT                                                                                                       34

                                                             5 of 5
